Memorandum: Although, in our opinion, the record proofs are sufficient to sustain the order vacating the 1945 decree settling the intermediate account of the trustees, we think that the authority given the trustees by testator’s will “ to retain unsold any stocks, bonds or securities” expressly authorized the retention by the *1133trustees of the shares of stock of the corporate trustee owned by the testator. (See Matter of Ridings, 297 N. Y. 417.) Even so, the trustees will be subject to surcharge if such retention is found to have been improper on other grounds. (See Matter of Hubbell, 302 N. Y. 246.) All concur. (Appeal from an order granting petitioner’s application to vacate and open a decree judicially settling the intermediate account of trustees.) Present — Taylor, P. J., McCurn, Kim-ball, Piper and Wheeler, JJ. [See 280 App. Div. 881.]